The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 18, 2021

                                2021COA19

No. 18CA0598, People v. Snider — Crimes — Obstructing a
Peace Officer — Assault in the Second Degree — Resisting
Arrest; Criminal Law — Prosecution of Multiple Counts for
Same Act — Lesser Included Offenses

     A division of the court of appeals holds that the unit of

prosecution for obstruction of a peace officer, § 18-8-104, C.R.S.

2020, is defined in terms of discrete volitional acts, not the number

of officers involved. The division further concludes that resisting

arrest under section 18-8-103(1)(a), C.R.S. 2020, is a lesser

included offense of second degree assault on a peace officer under

section 18-3-203(1)(c), C.R.S. 2020.
COLORADO COURT OF APPEALS                                          2021COA19


Court of Appeals No. 18CA0598
Adams County District Court No. 16CR1763
Honorable Robert W. Kiesnowski, Jr., Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Adam Taft Snider,

Defendant-Appellant.


             JUDGMENT AFFIRMED IN PART, VACATED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                           Opinion by JUDGE TOW
                         Dailey and Berger, JJ., concur

                        Announced February 18, 2021


Philip J. Weiser, Attorney General, Gabriel P. Olivares, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Sarah Spears, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Adam Taft Snider, appeals his judgment of

 conviction entered on jury verdicts finding him guilty of second

 degree assault, resisting arrest, and obstruction of a peace officer.

 We affirm Snider’s assault and obstruction convictions, but we

 vacate his conviction for resisting arrest. In doing so, we address

 two matters of first impression.

¶2    First, we conclude that the unit of prosecution for obstruction

 of a peace officer is legislatively defined in terms of discrete

 volitional acts, not by the number of officers involved. Thus, we

 conclude that, as to Snider’s obstruction charge, the jury was not

 required to unanimously agree that he had obstructed a particular

 peace officer, only that he had obstructed any officer. Accordingly,

 we reject Snider’s contention that he was denied his right to a

 unanimous verdict.

¶3    Second, we conclude that resisting arrest under section

 18-8-103(1)(a), C.R.S. 2020, is a lesser included offense of second

 degree assault under section 18-3-203(1)(c), C.R.S. 2020, which, for

 ease of reference, we shall call second degree assault on a peace




                                     1
 officer.1 Because the trial court plainly erred by failing to merge

 Snider’s conviction for resisting arrest into the second degree

 assault on a peace officer conviction, we vacate his resisting arrest

 conviction.

                            I.    Background

¶4    According to the evidence presented at trial, Deputies Lonn

 Trail and Andrew Martinez were dispatched to Snider’s home for a

 well-being check in response to a report that Snider was

 threatening to harm himself and others. On the way to the scene,

 the deputies learned that Snider had an active arrest warrant.

¶5    When the deputies arrived at Snider’s home, Snider invited

 them inside. After Snider indicated that he was not suicidal,

 Deputy Martinez asked Snider to step out of the home. Snider then

 asked if he was under arrest, at which point Deputy Martinez

 grabbed Snider’s wrist and confirmed that he was being taken into




 1 There are several different subsections of the statute that create
 some form of the crime of second degree assault on a peace officer.
 See § 18-3-203(1)(c), (c.5), (f), (f.5), (h), C.R.S. 2020. This case, and
 particularly our analysis in Part V, involves only subsection (1)(c).
 We express no opinion regarding whether resisting arrest is a lesser
 included offense of any other type of second degree assault on a
 peace officer.

                                     2
 custody. Snider struggled with the deputy, shook free of his grasp,

 and ran out of the house.

¶6    Deputies Trail and Martinez chased after Snider, joined by

 Sergeant Manuel Aragon, who had arrived at the scene while the

 deputies were questioning Snider. Deputy Trail followed Snider into

 a nearby backyard, where he found Snider hiding behind a

 discarded toilet. He ordered Snider to come out and lie on the

 ground, and Snider began crawling out from his hiding position.

¶7    Instead of complying with Deputy Trail’s order, however,

 Snider lunged toward the deputy’s legs in an apparent attempt to

 tackle him. Deputy Trail dodged Snider, who picked up a wooden

 post he found lying on the ground. He swung it at Deputy Trail,

 striking him in the ribs. The deputy was able to pull the post away

 from Snider, but Snider tackled him to the ground. The two

 exchanged punches before Snider again began fleeing the deputy.

¶8    Snider attempted to climb over a fence, but Deputy Trail

 pulled him off, causing them both to fall to the ground. Snider

 climbed on top of the deputy and once more began punching him.

 Deputy Trail fought back and was eventually able to stand up and

 pin Snider against the fence. At that point, Sergeant Aragon found


                                  3
 Deputy Trail and helped him restrain Snider. Sergeant Aragon

 struck Snider, who fell to the ground and indicated that he would

 comply. The officers then placed Snider in handcuffs and took him

 into custody.

¶9    Snider was charged with second degree assault on a peace

 officer, criminal mischief, resisting arrest, and obstructing a peace

 officer. At trial, Snider denied punching, kicking, tackling, or

 otherwise striking any deputy. Instead, he testified that he was

 beaten by the deputies without provocation and violently arrested.

 Nonetheless, a jury convicted Snider of second degree assault on a

 peace officer, resisting arrest, and obstructing a peace officer,

 although it acquitted him of the criminal mischief count. The trial

 court sentenced Snider to three years of probation on the assault

 charge, with the condition that Snider serve sixty days in jail. On

 the resisting and obstruction charges, Snider was sentenced to

 sixty days in jail for each count, to be served concurrently with the

 jail component of his probation sentence.




                                    4
                       II.    Self-Defense Instruction

¶ 10   Snider contends that the trial court erred by declining to

  instruct the jury on self-defense as to his second degree assault on

  a peace officer charge. We disagree.

                             A.   Additional Facts

¶ 11   On the second day of trial, defense counsel asked the court for

  a jury instruction on self-defense, which Snider had endorsed as a

  potential defense prior to trial.

¶ 12   At the close of evidence, however, the People objected to the

  jury being instructed on self-defense as to Snider’s second degree

  assault on a peace officer charge. They argued that because Snider

  never testified to engaging in conduct that could constitute second

  degree assault, he was not entitled to raise an affirmative defense to

  the charge. Defense counsel countered by arguing that Snider’s

  testimony indicated he may have fought back against the deputies.

  Thus, defense counsel argued, there was sufficient evidence to

  support that Snider acted in self-defense such that a self-defense

  instruction was warranted.

¶ 13   The trial court rejected defense counsel’s argument and agreed

  with the People. Relying on People v. Whatley, 10 P.3d 668 (Colo.


                                      5
  App. 2000), the trial court concluded that, because Snider denied

  committing second degree assault, he was not entitled to receive an

  affirmative defense instruction as to that charge. Thus, while the

  court instructed the jury on self-defense as to Snider’s resisting

  arrest and obstruction charges, it refused to do so as to his second

  degree assault on a peace officer charge.

                        B.     Standard of Review

¶ 14   We review de novo whether a defendant is entitled to a

  requested self-defense jury instruction. See People v. Newell, 2017

  COA 27, ¶ 19; Whatley, 10 P.3d at 670. In doing so, we consider

  the evidence in the light most favorable to the defendant. People v.

  Wakefield, 2018 COA 37, ¶ 8.

                          C.    Applicable Law

¶ 15   A defendant is entitled to a jury instruction on self-defense if

  there is “some credible evidence” in the record that tends to support

  each element of the defense. See People v. Saavedra-Rodriguez, 971

  P.2d 223, 228 (Colo. 1998) (the quantum of evidence necessary to

  present an affirmative defense is “[s]ome credible evidence”); People

  v. Hendrickson, 45 P.3d 786, 790 (Colo. App. 2001) (“To entitle a

  defendant to [an affirmative defense] instruction, the supporting


                                     6
  evidence must tend to establish each of the elements of the

  defense.”). The “some credible evidence” standard is “‘exceedingly

  low,’ making preclusion of an affirmative defense appropriate only

  when there is ‘simply no evidence . . . in th[e] record’ [to support

  it].” People v. Jacobson, 2017 COA 92, ¶ 15 (quoting People v. Platt,

  170 P.3d 802, 806 (Colo. App. 2007)). Indeed, the standard is so

  low that “the evidence necessary to justify an affirmative defense

  instruction may come solely from the defendant’s testimony, even if

  the evidence is improbable.” People v. Johnson, 2013 COA 122,

  ¶ 35. But supporting evidence “may come from any source, even

  from the prosecution.” Newell, ¶ 21 (citing Whatley, 10 P.3d at

  670).

¶ 16      However, a defendant is not entitled to an affirmative defense

  instruction if he denies committing the charged crime. See, e.g.,

  Hendrickson, 45 P.3d at 791 (affirming the trial court’s denial of an

  entrapment affirmative defense instruction because the defendant

  denied committing the charged offense). Indeed, an affirmative

  defense, by its nature, “is a defense that admits conduct leading to

  the act charged but seeks to justify, excuse, or mitigate that

  conduct.” Whatley, 10 P.3d at 670. Thus, a defendant who testifies


                                      7
  must “admit [to] committing acts that would otherwise constitute

  an offense before being entitled to assert an affirmative defense.”

  Hendrickson, 45 P.3d at 791; see Whatley, 10 P.3d at 670.

                              D.   Analysis

¶ 17   In his testimony at trial, Snider repeatedly denied touching

  Deputy Trail. However, he suggests that other parts of his

  testimony nonetheless indicated that he may have fought back

  against the deputy. Thus, he argues that his testimony, though

  contradictory, provided “some credible evidence” that he acted in

  self-defense, especially when considered with Deputy Trail’s

  account of the incident. Accordingly, he argues, there was

  sufficient evidence presented at trial to warrant a self-defense

  instruction. But because, in our view, Snider never admitted to

  engaging in conduct that could constitute second degree assault,

  we disagree that he was entitled to such an instruction. See

  Hendrickson, 45 P.3d at 791; Whatley, 10 P.3d at 670.

¶ 18   As an initial matter, our review of the record indicates Snider’s

  characterization of his testimony — that he admitted to possibly

  fighting back against Deputy Trail — is inaccurate.




                                    8
¶ 19   In construing his testimony as such, Snider directs us to the

  following exchange:

            [Prosecutor]: Okay. So I want to talk
            specifically about you never put your hands on
            Deputy Trail, correct?

            [Snider]: I’m not going to give 100 percent that
            I didn’t, I don’t think I really tried to blocking
            [sic]. But it’s possible that my arm tried to
            block his leg one or two of the kicks out of the
            many.

  He also cites the following response from later in his testimony:

            [Prosecutor]: So you never had the opportunity
            to get on top of him and punch him twice in
            the face?

            [Snider]: I can’t say that I didn’t. I mean that
            doesn’t mean I didn’t have the opportunity. I
            was very injured on the ground. But it’s still
            possibly [sic] I could have tackled him if I
            wanted to try.

¶ 20   But in our view — considered even in the light most favorable

  to Snider — neither of these statements suggested that he may have

  fought back against the arresting deputy. In the first, Snider at

  most admitted to possibly touching Deputy Trail with his arm while

  attempting to block a kick in a defensive posture. As to the second,

  Snider only acknowledged that he may have had an opportunity to

  attack the deputy — “if [he] wanted to try” — not that he had


                                    9
  actually done so. And Snider’s other responses during the same

  line of questioning further support that he was not admitting to

  possibly fighting back against Deputy Trail:

            [Prosecutor]: Did you ever punch Deputy Trail?

            [Snider]: Definitely not.

            [Prosecutor]: Did you ever stand above Deputy
            Trail after you pushed him on the ground?

            [Snider]: I never pushed him on the ground.

            [Prosecutor]: Did you ever tackle Deputy Trail?

            [Snider]: No.

            [Prosecutor]: Did you ever pick up a 4X4 at all
            in the backyard?

            [Snider]: No.

¶ 21   More to the point, though, Snider’s testimony did not amount

  to an admission that he engaged in conduct that led to his second

  degree assault on a peace officer charge — a prerequisite for him to

  demand an affirmative defense instruction. See Hendrickson, 45

  P.3d at 791; Whatley, 10 P.3d at 670.

¶ 22   Indeed, a person commits second degree assault on a peace

  officer if, “[w]ith intent to prevent one whom he or she knows, or

  should know, to be a peace officer . . . from performing a lawful



                                    10
  duty, he or she intentionally causes bodily injury to any person.”

  § 18-3-203(1)(c). But Snider never testified that he caused bodily

  injury to Deputy Trail, an essential element of the charge. See id.

  He only acknowledged that it was possible he used his arm to block

  the deputy, which, in our view, fell short of an admission to causing

  bodily injury. And Snider continually denied punching, pushing,

  tackling, or otherwise attacking Deputy Trail so as to cause bodily

  injury. Thus, Snider never admitted to engaging in conduct that

  could constitute second degree assault on a peace officer and was

  thus not entitled to an affirmative defense instruction. See

  Hendrickson, 45 P.3d at 791; Whatley, 10 P.3d at 670.

¶ 23   Our decision finds support in Whatley, a case with

  circumstances remarkably similar to those before us. There, a

  defendant was charged with second degree assault on a peace

  officer, and, like Snider, elected to testify. Whatley, 10 P.3d at 670.

  The defendant in Whatley testified that he never hit, pushed,

  kicked, or otherwise struck a peace officer, but he did say that he

  had “wrestled around” with an officer and “pushed toward” him. Id.

  Nonetheless, the trial court rejected the defendant’s request to give

  a self-defense instruction, and a division of this court affirmed. Id.


                                    11
  The division reasoned that it “[could] not conclude that [the

  defendant’s] comments amounted to an admission that defendant

  by his conduct he [sic] caused injury to the officer.” Id.

¶ 24   Likewise, here, we cannot conclude that Snider’s testimony

  regarding possibly blocking Deputy Trail constituted an admission

  to causing bodily injury to the deputy. Thus, Snider was not

  entitled to an affirmative defense instruction. See Hendrickson, 45

  P.3d at 791; Whatley, 10 P.3d at 670.

¶ 25   Snider argues, however, that his failure to admit to second

  degree assault did not necessarily preclude him from receiving a

  self-defense instruction. He relies on Brown v. People, 239 P.3d

  764, 770 (Colo. 2010), for the proposition that “a criminal defendant

  who maintains his innocence may receive an inconsistent jury

  instruction . . . provided there is a rational basis for the instruction

  in the evidentiary record.” Id. But Snider’s reliance on Brown is

  misplaced; the holding in Brown does not extend to affirmative

  defenses. See People v. Taylor, 2012 COA 91, ¶¶ 34, 35, abrogated

  on other grounds as recognized by People v. Folsom, 2017 COA

  146M.




                                     12
¶ 26   In sum, because we conclude Snider was not entitled to an

  affirmative defense instruction, we discern no error in the trial

  court’s refusal to give such an instruction.

                         III.   Motion for Mistrial

¶ 27   Next, Snider contends that the trial court erred by denying his

  motion for a mistrial based on alleged prosecutorial misconduct.

  We disagree.

                          A.     Additional Facts

¶ 28   During direct examination of Deputy Martinez, the prosecutor

  began questioning him about his initial contact with Snider.

  Specifically, the prosecutor asked the deputy to describe Snider’s

  demeanor. In response, the deputy testified that Snider was very

  cooperative at first and did not show any signs of being stressed.

  The prosecutor then began to ask, “Was there any indication to you

  that there was illegal narcotics —” Defense counsel objected,

  interrupting the prosecutor before he could finish the question.

  Deputy Martinez never offered a response to the question.

¶ 29   The trial judge sustained the objection and ordered the parties

  to approach. The judge reprimanded the prosecutor for his

  attempted question, and defense counsel moved for a mistrial. The


                                     13
  judge denied the motion for a mistrial but instructed the jury to

  disregard the prosecutor’s question.

              B.    Standard of Review and Applicable Law

¶ 30   “Prosecutors have a higher ethical responsibility than other

  lawyers because of their dual role as both the sovereign’s

  representative in the courtroom and as advocates for justice.”

  Domingo-Gomez v. People, 125 P.3d 1043, 1049 (Colo. 2005) (citing

  People v. Pautler, 35 P.3d 571, 579 (Colo. O.P.D.J. 2001)). Because

  of their unique role, they must “scrupulously avoid comments that

  could mislead or prejudice the jury.” Id.

¶ 31   Determining whether a prosecutor’s actions constitute

  misconduct “is generally a matter left to the trial court’s discretion.”

  Id. Similarly, the trial court has considerable discretion to

  determine whether a mistrial is warranted. People v. Tillery, 231

  P.3d 36, 43 (Colo. App. 2009) (citing People v. James, 117 P.3d 91,

  95 (Colo. App. 2004)), aff’d sub nom. People v. Simon, 266 P.3d

  1099 (Colo. 2011). Thus, we will not disturb the trial court’s denial

  of a motion for mistrial “absent a clear showing of abuse of

  discretion and prejudice to the defendant.” People v. Ortega, 899

  P.2d 236, 238 (Colo. App. 1994). The prejudice to the defendant


                                     14
  must be “so substantial that its effect on the jury cannot be

  remedied by any other means.” Tillery, 231 P.3d at 43. If the trial

  court gives the jury a curative instruction to remedy possible

  prejudice, we presume, absent contrary evidence, that the jury

  understood and followed the instruction. People v. Tibbels, 2019

  COA 175, ¶ 18 (cert. granted June 29, 2020).

                              C.   Analysis

¶ 32   Snider contends that the prosecutor’s question constituted

  prosecutorial misconduct that caused him sufficient prejudice to

  warrant a mistrial. We are not persuaded.

¶ 33   The People concede, as they must, that the prosecutor’s

  attempted question was improper. Nevertheless, as noted, the

  prosecutor was unable to complete his question over defense

  counsel’s objection. And the witness never offered a response.

  Consequently, contrary to Snider’s suggestion, it cannot be said

  that the prosecutor’s question elicited any information, let alone

  prejudicial information.

¶ 34   Still, Snider argues that the question nonetheless prejudiced

  him because it invited the jury to speculate as to whether he used

  illegal narcotics. He also asserts that any prejudice was


                                    15
  compounded by the fact that the jury could interpret counsel’s

  objection, and the bench conference that followed, as an effort to

  hide facts from the jury. However, in our view, the possible

  prejudice Snider alludes to — which is speculative in nature — is

  not substantial enough to warrant a mistrial. See People v. Ned,

  923 P.2d 271, 275 (Colo. App. 1996) (“Speculation of prejudice is

  insufficient to warrant reversal of a trial court’s denial of a motion

  for mistrial.”). And in any event, Snider does not assert that the

  jury failed to understand or follow the court’s curative instruction to

  disregard the prosecutor’s question. Thus, we presume the jury

  followed the instruction, curing any potential prejudice. Tibbels, ¶

  18.2

¶ 35     Because Snider has therefore failed to show that the

  prosecutor’s attempted question “so prejudiced the jury’s verdict as

  to affect the fundamental fairness” of his trial, we cannot conclude


  2 Snider points out that curative instructions may not always be
  sufficient to remedy possible prejudice. See, e.g., People v. Lee, 630
  P.2d 583 (Colo. 1981). But that is true “only when . . . improper
  testimony or statements are so prejudicial that, but for the
  exposure, the jury might not have found the defendant guilty.”
  People v. Tillery, 231 P.3d 36, 43 (Colo. App. 2009), aff’d sub nom.
  People v. Simon, 266 P.3d 1099 (Colo. 2011). Such is not the case
  here.

                                     16
  the prosecutor’s misconduct warrants reversal of his conviction.

  Domingo-Gomez, 125 P.3d at 1053.

                   IV.   Right to a Unanimous Verdict

¶ 36   Snider also contends that the trial court violated his right to a

  unanimous verdict as to the charges of resisting arrest and

  obstruction. We disagree.

                          A.    Additional Facts

¶ 37   The complaint and information set forth the following as to

  Snider’s resisting arrest charge:

             On or about May 27, 2016, Adam Taft Snider
             unlawfully and knowingly prevented or
             attempted to prevent Deputy Lonn Trail, a
             peace officer, acting under the color of his
             official authority, from effecting the arrest of
             defendant by using or threatening to use
             physical force or violence against the peace
             officer or another; in violation of section 18-8-
             103, C.R.S.

¶ 38   As to Snider’s obstruction charge, the complaint stated as

  follows:

             On or about May 27, 2016, Adam Taft Snider,
             by using or threatening to use violence, force,
             physical interference, or an obstacle,
             unlawfully and knowingly obstructed,
             impaired, or hindered the enforcement of the
             penal law or the preservation of the peace by
             Deputy Andrew Martinez, a peace officer,


                                      17
            acting under color of his official authority; in
            violation of section 18-8-104(1)(a), C.R.S.
            [2020].

¶ 39   Thus, the complaint specified that Snider’s actions toward

  Deputy Trail were the basis of his resisting arrest charge, and his

  actions toward Deputy Martinez were the basis for obstruction.

  However, at trial, the court did not identify any particular deputy

  when instructing the jury on either charge. Instead, it instructed

  the jury on each crime as follows:

            The elements of the crime of resisting arrest
            are:

            1. That the defendant,

            2. in the State of Colorado, at about the date
            and place charged,

            3. knowingly,

            4. prevented or attempted to prevent a peace
            officer, acting under color of his official
            authority, from effecting an arrest of the
            defendant or another,

            5. by using or threatening to use physical force
            or violence against the peace officer or
            another[,]




                                     18
            6. and that the defendant’s conduct was not
            legally authorized by the affirmative defense in
            Instruction 17.3

            The elements of the crime of obstructing a
            peace officer are:

            1. That the defendant,

            2. in the State of Colorado, at about the date
            and place charged,

            3. knowingly,

            4. by using or threatening to use violence,
            force, physical interference, or an obstacle,

            5. obstructed, impaired, or hindered,

            6. the enforcement of the penal law or the
            preservation of the peace by a peace officer,
            acting under color of his official authority, and

            7. the defendant’s conduct was not legally
            authorized by the affirmative defense in
            Instruction 17.

¶ 40   Similarly, the verdict forms did not specify which particular

  officer Snider was alleged to have resisted or obstructed. Thus, the

  jury never indicated whether it agreed as to which particular officer

  Snider resisted or obstructed.




  3 The affirmative defense in Instruction 17, self-defense, is not
  relevant to the issues on appeal.

                                     19
                  B.    Preservation and Standard of Review

¶ 41      We review de novo whether the trial court violated a

  defendant’s right to a unanimous verdict. See People v. Simmons,

  973 P.2d 627, 629-30 (Colo. App. 1998) (reviewing the issue de

  novo). However, Snider concedes, and the record supports, that

  this issue was not preserved. Thus, if we discern error, we will

  reverse only if the error is plain. Hagos v. People, 2012 CO 63,

  ¶ 14.

¶ 42      “[P]lain error occurs when there is (1) an error, (2) that is

  obvious, and (3) that so undermines the fundamental fairness of the

  trial itself as to cast serious doubt on the reliability of the judgment

  of conviction.” Cardman v. People, 2019 CO 73, ¶ 19. The

  defendant has the burden of establishing each component. People

  v. Boykins, 140 P.3d 87, 95 (Colo. App. 2005).

¶ 43      An error is obvious if, at the time the issue arose, “it was so

  clear cut and so obvious that a trial judge should have been able to

  avoid it without benefit of objection.” People v. Conyac, 2014 COA

  8M, ¶ 54; accord Cardman, ¶ 34; Scott v. People, 2017 CO 16, ¶ 16.

  “For an error to be this obvious, the action challenged on

  appeal ordinarily ‘must contravene (1) a clear statutory command;


                                       20
  (2) a well-settled legal principle; or (3) Colorado case law.’” Scott,

  ¶ 16 (quoting People v. Pollard, 2013 COA 31M, ¶ 40).

¶ 44   An error so undermines the fairness of the trial such that

  reversal is warranted if “a reasonable possibility exists that [the

  error] . . . contributed to [the] conviction.” Cardman, ¶ 39 (quoting

  People v. Lozano-Ruiz, 2018 CO 86, ¶ 5). Yet “the error must impair

  the reliability of the judgment of conviction to a greater degree than

  under harmless error,” Hagos, ¶ 14, as we will only reverse to

  correct particularly egregious errors. See id. (“[The plain error]

  standard was formulated to permit an appellate court to correct

  ‘particularly egregious errors . . . .’” (quoting Wilson v. People, 743

  P.2d 415, 420 (Colo. 1987))).

                    C.    Applicable Law and Analysis

¶ 45   In Colorado, a “person who is accused of an offense other than

  a noncriminal traffic infraction or offense” is entitled to a jury trial.

  § 16-10-101, C.R.S. 2020. Further, such a defendant is entitled to

  a unanimous jury verdict. § 16-10-108, C.R.S. 2020; Crim. P.




                                      21
  23(a)(8); Crim. P. 31(a)(3).4 Snider contends that his right to

  unanimity was violated because neither the elemental instructions

  nor the verdict form given by the trial court required the jury to

  agree as to which particular officer he resisted or obstructed.

¶ 46   “Unanimity means only that each juror agrees that each

  element of the crime charged has been proved to that juror’s

  satisfaction beyond a reasonable doubt.” People v. Linares-Guzman,

  195 P.3d 1130, 1134 (Colo. App. 2008). Thus, we consider whether

  the prosecution was required to prove that Snider resisted or

  obstructed a particular officer.

¶ 47   The question turns on how the units of prosecution for the

  crimes of resisting arrest and obstruction of a peace officer are

  legislatively defined. “The unit of prosecution is the manner in

  which a criminal statute permits a defendant’s conduct to be



  4 Days after briefing in this appeal was completed, the United States
  Supreme Court held that a defendant charged in state court with a
  “serious offense” is constitutionally entitled to a unanimous jury
  verdict. Ramos v. Louisiana, 590 U.S. ___, ___, 140 S. Ct. 1390,
  1397 (2020). Neither party filed a notice of supplemental authority,
  and thus neither addresses whether the charges relevant to this
  claim are “serious” for purposes of Ramos. Because Colorado law
  already provided that Snider was entitled to a unanimous verdict,
  we do not address the impact of Ramos on this issue.

                                     22
  divided into discrete acts . . . .” Woellhaf v. People, 105 P.3d 209,

  215 (Colo. 2005). “To determine the unit of prosecution, we look

  exclusively to the statute.” People v. Arzabala, 2012 COA 99, ¶ 23.

  “In construing a statute, we must determine and effectuate the

  intent of the General Assembly, which we discern when possible

  from the plain and ordinary meaning of the statutory language.”

  People v. Lowe, 2020 COA 116, ¶ 40.

¶ 48      As to the crime of resisting arrest under section 18-8-103(1), a

  division of this court has determined that the unit of prosecution is

  defined in terms of discrete volitional acts of resistance. Lowe,

  ¶ 45.

¶ 49      However, as to obstruction of a peace officer under section

  18-8-104(1)(a), the unit of prosecution has yet to be identified.

¶ 50      As relevant here, a person commits obstruction of a peace

  officer if, “by using or threatening to use violence, force, physical

  interference, or an obstacle, such person knowingly obstructs,

  impairs, or hinders the enforcement of the penal law or the

  preservation of the peace by a peace officer, acting under color of

  his or her official authority.” § 18-8-104(1)(a). Notably, to be

  convicted of obstruction of a peace officer, one does not necessarily


                                      23
  need to harm, or even threaten to harm, a peace officer. Thus, the

  plain language of the statute indicates that its primary purpose is

  not to shield peace officers from possible harm, but to facilitate the

  performance of their duties. And the statute’s placement in article

  8 of title 18, entitled “Offenses — Governmental Operations,”

  further clarifies that the intent of the statute is to protect

  governmental operations, not individual peace officers. See People

  v. Hickman, 988 P.2d 628, 645-46 (Colo. 1999) (considering a

  statute’s placement within title 18 as evidence of the legislature’s

  intent). Therefore, like resisting arrest, the unit of prosecution for

  obstruction must be defined not in terms of the number of officers

  involved, but in terms of discrete volitional acts of obstruction that

  interfere with governmental operations. See People v. McMinn, 2013

  COA 94, ¶ 26.

¶ 51   In sum, then, neither resisting arrest nor obstruction of a

  peace officer is a victim-based crime, as the unit of prosecution for

  each is defined in terms of discrete volitional acts rather than the

  number of officers involved. Thus, even if a defendant’s act of

  resistance or obstruction is directed at multiple officers, a

  defendant can only be convicted of one count for each act.


                                     24
  Therefore, it follows that to sustain a conviction for either crime, the

  prosecution only must prove that the defendant committed an act of

  resistance or obstruction, respectively — to whom the act was

  directed is irrelevant.

¶ 52   So, as it pertains to Snider’s right to unanimity, the People

  were not required to prove that Snider resisted or obstructed a

  particular officer, just that he resisted or obstructed any officer.

  That means the jury was not required to unanimously agree on

  which officer was the target or recipient of his actions. Linares-

  Guzman, 195 P.3d at 1134. Accordingly, even if the jury may not

  have been in agreement on the matter, Snider’s right to unanimity

  was not implicated.

¶ 53   Simmons, to which Snider directs us, does not persuade us

  otherwise. There, a division of this court held that the trial court

  erroneously instructed the jury on the elements of felony menacing

  because the instructions did not identify a specific victim.

  Simmons, 973 P.2d at 630. The instructional error, it reasoned,

  permitted the jury to convict the defendant of felony menacing

  without agreement as to who the victim was, which the division

  concluded violated his right to unanimity. Id. However, unlike the


                                     25
  offenses with which Snider was charged, the prohibition against

  menacing is meant to protect victims from harm; thus, the unit of

  prosecution for menacing is defined in terms of the number of

  victims. See People v. Borghesi, 66 P.3d 93, 103 n.17 (Colo. 2003)

  (“[S]eparate victims can form the basis of multiple counts and

  convictions for the crimes of menacing and reckless

  endangerment.”). We are aware of no authority holding that the

  jury must unanimously agree that a crime was directed toward a

  particular victim where, as here, the offense’s unit of prosecution is

  defined not by the identity of the victim (or victims), but by discrete

  volitional acts.

¶ 54   Still, because neither the jury nor the People identified specific

  deputies as “victims” of each crime consistent with the charged

  complaint, Snider argues that a simple variance occurred. See

  People v. Rice, 198 P.3d 1241, 1245 (Colo. App. 2008) (“A simple

  variance occurs when the charged elements are unchanged, but the

  evidence proves facts materially different from those alleged in the

  charging instrument.”). Thus, he argues, reversal of his convictions

  is nonetheless warranted. Because Snider raises this argument for

  the first time on appeal, we review only for plain error. Hagos, ¶ 14.


                                    26
  And even if we assume, arguendo, that a simple variance occurred,

  Snider has offered no explanation as to why it cast serious doubt on

  the reliability of his conviction. See Cardman, ¶ 19 (An error is

  plain if it “so undermines the fundamental fairness of the trial itself

  as to cast serious doubt on the reliability of the judgment of

  conviction.”). Thus, we cannot conclude that Snider has met his

  burden to establish plain error. See People v. Vigil, 127 P.3d 916,

  929-30 (Colo. 2006) (the defendant “bears the burden of

  persuasion” that there was plain error (citing United States v. Olano,

  507 U.S. 725, 734 (1993))).

                          V.    Double Jeopardy

¶ 55   Finally, Snider contends that resisting arrest under section

  18-8-103(1)(a) is a lesser included offense of second degree assault

  on a peace officer. He argues that the trial court plainly erred by

  failing to merge his resisting arrest conviction into his second

  degree assault conviction in violation of his double jeopardy rights.

  We agree. Thus, we vacate the resisting arrest conviction.

              A.   Standard of Review and Applicable Law

¶ 56   The United States and Colorado Constitutions prohibit

  imposing multiple punishments on a defendant for the same offense


                                    27
  unless specifically authorized by the General Assembly. Page v.

  People, 2017 CO 88, ¶ 8 (citing Woellhaf, 105 P.3d at 214).

¶ 57   As relevant here, our legislature has determined that a

  defendant may not be convicted of two offenses for the same

  conduct if the lesser offense is included in the greater.

  § 18-1-408(1)(a), C.R.S. 2020. Thus, if a defendant is convicted of

  both a greater offense and a lesser included offense for the same

  conduct, the conviction of the lesser must merge into that of the

  greater. See Page, ¶ 9. “Whether convictions for different offenses

  merge is a question of law that we review de novo.” Id. at ¶ 6.

¶ 58   Snider argues that resisting arrest is a lesser included offense

  of second degree assault on a peace officer under two different

  theories — the “strict elements test” and the test set forth in section

  18-1-408(5)(c).

¶ 59   Our supreme court articulated the “strict elements test” to

  which Snider refers in Reyna-Abarca v. People: “[A]n offense is a

  lesser included offense of another offense if the elements of the

  lesser offense are a subset of the elements of the greater offense,

  such that the lesser offense contains only elements that are also

  included in the elements of the greater offense.” 2017 CO 15, ¶ 64.


                                    28
  Importantly, though, the supreme court later clarified in People v.

  Rock that “[t]o the extent that a lesser offense is statutorily defined

  in disjunctive terms, effectively providing alternative ways of being

  committed, any set of elements sufficient for commission of that

  lesser offense that is necessarily established by establishing the

  statutory elements of a greater offense constitutes an included

  offense.” 2017 CO 84, ¶ 16. Thus, to be an included offense, not

  every alternative way of committing a lesser offense must be

  contained in the statutory definition of the greater offense; “it is

  enough that any particular set of elements sufficient for conviction

  of that offense be so contained.” Id.

¶ 60   Under section 18-8-103(1)(a), a person commits resisting

  arrest if he or she (1) knowingly (2) prevents or attempts to prevent

  a peace officer, acting under color of his official authority, from

  effecting an arrest of the actor or another, by either (3) using or

  threatening to use physical force or violence against the peace

  officer or another.

¶ 61   And, under section 18-3-203(1)(c), a person commits second

  degree assault if, (1) with intent to prevent one whom he or she

  knows, or should know, to be a peace officer from performing a


                                     29
  lawful duty, he or she (2) intentionally (3) causes bodily injury to

  any person.

                              B.    Analysis

  1.   Resisting Arrest is a Lesser Included Offense of Second Degree
                          Assault on a Peace Officer

¶ 62   Comparing the elements of resisting arrest and second degree

  assault on a peace officer, we agree that the former is a lesser

  included offense of the latter under the “strict elements test.”

¶ 63   First, we address the differing mental states required in each

  offense. A defendant must act “knowingly” to resist arrest, but the

  commission of second degree assault on a peace officer requires

  acting with the specific intent to prevent a peace officer from

  performing a lawful duty. “If acting knowingly suffices to establish

  an element, that element also is established if a person acts

  intentionally.” § 18-1-503(3), C.R.S. 2020. In other words, if one

  has acted “with intent,” one has necessarily acted “knowingly.” See

  § 18-1-501(5), C.R.S. 2020 (the terms “with intent” and

  “intentionally” are interchangeable). Therefore, if a defendant

  commits second degree assault on a peace officer, he has not only




                                    30
  acted “with intent” in trying to prevent an officer’s performance of a

  lawful duty, but he has “knowingly” done so.

¶ 64   Second, we note that effecting an arrest is merely a specific

  example of a peace officer’s performance of a lawful duty. In other

  words, preventing a peace officer from “effecting an arrest”

  necessarily prevents that officer from “performing a lawful duty.”

  See Page, ¶ 10 (“[A] lesser offense is included in the greater offense

  when there are multiple ways to commit the greater and proof of the

  commission of at least one of which necessarily proves commission

  of the lesser.”). Therefore, preventing a peace officer from effecting

  an arrest is a subset of preventing the officer from performing a

  lawful duty.

¶ 65   Notably, to commit resisting arrest, a defendant need not

  actually prevent an officer from effecting an arrest, he must only

  attempt to do so. Indeed, Snider was unsuccessful in his efforts to

  prevent his arrest here. The term “attempt” is not defined,5 but —


  5 When the elements of a crime include the term “attempt,” the
  definition of the inchoate offense of criminal attempt, § 18-2-101,
  C.R.S. 2020, may not apply. Compare People v. Knox, 2019 COA
  152, ¶ 34 (applying a dictionary definition instead of the definition
  from section 18-2-101 to the term “attempt” in the crime of attempt


                                    31
  under any reasonable definition of the term — an attempt to resist

  arrest is encompassed within the broader concept contained within

  the second degree assault statute of an act taken “with intent to

  prevent a peace officer” from performing a lawful duty.

¶ 66   And third, we turn to the final element of resisting arrest: the

  use or threatened use of physical force against the peace officer. To

  commit second degree assault on a peace officer, one must

  “intentionally cause[] bodily injury to any person.” § 18-3-203(1)(c).

  Obviously, to do so necessarily requires using physical force or

  violence against the person. Thus, proof that Snider used or

  threatened the use of physical force against the peace officer is a

  subset of proving that he intentionally injured the officer.

¶ 67   In sum, the elements of resisting arrest are “a subset of the

  elements” of second degree assault on a peace officer. See Reyna-




  to influence a public servant, § 18-8-306, C.R.S. 2020), with People
  v. Tucker, 232 P.3d 194, 200-01 (Colo. App. 2009) (applying the
  definition in section 18-2-101 to the same offense). We are
  unaware of any statute or case law that defines “attempt” in the
  context of the crime of resisting arrest. Nor have the parties
  addressed this issue. We need not, and do not, resolve this
  question here.



                                    32
  Abarca, ¶ 77. Moreover, comparing the above-described elements

  demonstrates that resisting arrest “contains only elements that are

  also included in the elements” of second degree assault on a peace

  officer. See id. at ¶ 78. Consequently, we conclude that resisting

  arrest is a lesser included offense of second degree assault on a

  peace officer.6

                             2.   Plain Error

¶ 68   Because Snider’s double jeopardy claim was not preserved, we

  review only for plain error. Hagos, ¶ 14. Thus, having concluded

  that resisting arrest is a lesser included offense of second degree

  assault on a peace officer, we turn to whether the trial court plainly

  erred by failing to merge Snider’s convictions for each offense. We

  conclude that it did.

¶ 69   Neither this court nor our supreme court has addressed the

  specific issue presented here — that is, whether resisting arrest is a

  lesser included offense of second degree assault on a peace officer.


  6 As noted above, Snider also argues that resisting arrest is a lesser
  included offense under the test set forth in section 18-1-408(5)(c),
  C.R.S. 2020. However, because we have already determined that
  resisting arrest is a lesser included offense by applying the “strict
  elements test,” we need not also conduct an analysis under section
  18-1-408(5)(c).

                                    33
  And if an appellate court has not decided an issue, appellate courts

  usually conclude that a trial court’s error in failing to recognize and

  resolve it was not obvious. See Conyac, ¶ 54 (An error is obvious if

  “it was so clear cut and so obvious that a trial judge should have

  been able to avoid it without benefit of objection.”); People v. Oliver,

  2020 COA 97, ¶ 67 (an error was not obvious where an appellate

  court had not yet resolved the issue presented); People v. Robles,

  302 P.3d 269, 283 (Colo. App. 2011) (Webb, J., specially

  concurring) (an error was not obvious where it involved an issue of

  first impression and the jurisprudence in the area was conflicting),

  aff’d, 2013 CO 24.

¶ 70   That being said, in Reyna-Abarca, the supreme court

  nonetheless found plain error under the same circumstances before

  us. Reyna-Abarca, ¶¶ 80-83. There, the court determined, as a

  matter of first impression, that driving under the influence (DUI) is

  a lesser included offense of vehicular assault-DUI and vehicular

  homicide-DUI. Id. at ¶ 76. But despite the fact that those issues

  had never before been addressed by any appellate court, it

  concluded that the trial courts in four different cases plainly erred

  by failing to merge the defendants’ convictions for DUI into


                                     34
  convictions for vehicular assault-DUI and vehicular homicide-DUI.

  Id. at ¶¶ 80-86.

¶ 71   In doing so, however, the supreme court did not expressly

  analyze obviousness. See id. Instead, it simply stated that “[i]n

  both our own jurisprudence and in case law nationally, courts have

  invariably concluded that when a defendant’s double jeopardy

  rights are violated for failure to merge a lesser included offense into

  a greater offense, such a violation requires a remedy.” Id. at ¶ 81.

  And curiously, the supreme court appeared — without explanation

  — to place the burden on the prosecution to prove the error was not

  plain. See id. at ¶ 82 (“[T]he People have presented no compelling

  arguments as to why any double jeopardy errors that may have

  been committed here did not rise to the level of plain error.”).

  Contra Vigil, 127 P.3d at 929-30 (noting that the defendant bears

  the burden of persuasion that plain error occurred).

¶ 72   Ultimately, we need not decide whether the error here was

  obvious due to the lack of a prior clear statement of law regarding

  the underlying issue before us. The People simply do not make that

  argument. See Reyna-Abarca, ¶ 82 (looking to the prosecution’s




                                    35
  arguments in determining whether a double jeopardy violation rises

  to the level of plain error).

¶ 73   Instead, the People argue that the trial court did not plainly

  err because it was not obvious that Snider’s convictions were

  factually indistinct. To that end, the People contend that the

  actions Snider took to elude Deputy Trail — specifically, running

  and hiding — could support a resisting arrest charge. Then, when

  Snider attacked Deputy Trail after being discovered, they argue,

  Snider committed a factually distinct second degree assault.

  However, the People’s argument must fail because simply running

  and hiding cannot establish the elements of resisting arrest. See

  § 18-8-103(1)(a).

¶ 74   Accordingly, the People have not offered a persuasive

  argument as to why the trial court’s failure to merge Snider’s

  convictions did not rise to the level of plain error. Therefore, we

  conclude that the trial court plainly erred, and we thus vacate

  Snider’s resisting arrest conviction. See Reyna-Abarca, ¶¶ 81-82;

  People v. Jamison, 2018 COA 121, ¶ 62.




                                    36
                            VI.   Conclusion

¶ 75   We affirm the judgment of conviction for second degree assault

  on a peace officer and obstruction of a peace officer. However, we

  vacate the conviction for resisting arrest, and we remand to the trial

  court to correct the mittimus to reflect the merger.

       JUDGE DAILEY and JUDGE BERGER concur.




                                    37